Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 1 of 9

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

CAMERON PEARL CIVIL ACTION
VERSUS NUMBER 2:20-CV-00160
REN KEQI, WILLIAM DOWIE, SAFETY JUDGE: WBV
INSURANCE COMPANY, ABC INSURANCE

COMPANY, JOSE GUERRERO, MAGISTRATE: MBN

ROADRUNNER CHARTERS, INC,,
PENNSYLVANIA MANUFACTURERS’
ASSOCIATION INSURANCE COMPANY,
AND INDIAN HARBOR INSURANCE
COMPANY

RKAKAAARARAN ARR ARARRAAARARAA RRA RAE RA RRA RRA RAR RRR ERR RRR RRA RRRR ARR RRA EE RAE A RK

FILED: DATE:

 

 

ANSWER AND JURY DEMAND

NOW COME Defendants, Ren Keqi, William Dowie, and Safety Insurance Company
(“Safety”), through undersigned counsel, who in answer to plaintiffs Petition for Damages deny
ali and sundry the allegations contained therein, except as may specifically be admitted
hereinafter.

AND NOW, further answering plaintiff's Petition, paragraph by paragraph, these
defendants herein aver as follows:

1,
Keqi, Dowie, and Safety admit that a motor vehicle accident occurred on or about May 4,

2019 in the Parish of Orleans, State of Louisiana.

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 2 of 9

2.

The allegations in paragraph 2 of plaintiff’s Petition do not require a response from Keqi,
Dowie, or Safety. To the extent a response is required, defendants deny the allegations in
paragraph 2 for lack of sufficient information to justify a belief as to the truth therein.

3.

Keqi, Dowie, and Safety deny the allegations in paragraph 3 of plaintiffs Petition for
lack of sufficient information to justify a belief as to the truth therein, except to admit that they
were made defendants in paragraph 3 of plaintiff's Petition, that Keqi is a major and resident of
Massachusetts; that Dowie is a major and resident of Massachusetts; that Safety is foreign
insurer; and that Safety maintained a policy of liability insurance that insured Dowie and Keqi as
of the date of the subject motor vehicle accident. Said policy is the best evidence of its own
contents, and these defendants deny any attempt to vary, alter, contradict, amend, restrict, or
enlarge the terms, provisions, or limits of liability of said policy, same being at all times herein
plead as if the entire policy were copied herein in exfenso.

4,

Keqi, Dowie, and Safety deny the allegations in Paragraph 4 of plaintiff's Petition and
aver that this matter has been removed to the United States District Court for the Eastern District
of Louisiana.

5.
The allegations in paragraph 5 of plaintiffs Petition are denied.
6.

The allegations in paragraph 6 of plaintiff's Petition are denied.

 

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 3 of 9

7.
The allegations in paragraph 7 of plaintiff's Petition are denied.
8.
‘The allegations in paragraph 8 of plaintiff's Petition are denied for
information to justify a belief as to the truth therein,
9.
The allegations in paragraph 9 of plaintiff's Petition are denied for
information to justify a belief as to the truth therein,

10.

The allegations in paragraph 10 of plaintiff's Petition are denied for

information to justify a belief as to the truth therein.

Li,

The allegations in paragraph 11 of plaintiffs Petition are denied for

information to justify a belief as to the truth therein.

12,

The allegations in paragraph 12 of plaintiff's Petition are denied for

information to justify a belief as to the truth therein,

13.

The allegations in paragraph 13 of plaintiff's Petition are denied for

information to justify a belief as to the truth therein.

14,

The allegations in paragraph 14 of plaintiff's Petition are denied for

information to justify a belief as to the truth therein,

lack of sufficient

lack of sufficient

lack of sufficient

lack of sufficient

lack of sufficient

lack of sufficient

lack of sufficient

 

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 4 of 9

15.
The allegations in paragraph 15 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
16.
The allegations in paragraph 16 of plaintiffs Petition are denied for iack of sufficient
information to justify a belief as to the truth therein.
17,
In response to the allegations in paragraph 17 of plaintiffs Petition, defendants admit that
Keqi was the operator of a 2013 Toyota Avalon that was owned by Dowie on the date of the
alleged motor vehicle accident at issue herein. All other allegations contained in paragraph 17 of
plaintiff's Petition are denied.
18.
The allegations in paragraph 18 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein,
19,
The allegations in paragraph 19 of plaintiff's Petition are denied.
20,
The allegations in paragraph 20 of plaintiffs Petition are denied for lack of sufficient

information to justify a belief as to the truth therein.

 

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 5 of 9

21,
Keqi admits that the investigating officer issue a citation but denies the remaining
allegations in paragraph 21 of plaintiff's Petition as worded.
22,
The allegations in paragraph 22 of plaintiff's Petition are denied.
23,
The allegations in paragraph 23 of plaintiff's Petition are denied.
24,

Defendants deny the allegations in paragraph 24 of plaintiff's Petition as worded, except
to admit that on the date of the alleged motor vehicle accident, Safety maintained a policy of
liability insurance which insured Dowie and Keqi as of the date of the alleged motor vehicle
accident. Said policy is the best evidence of its own contents, and these defendants deny any
attempt to vary, alter, contradict, amend, restrict, or enlarge the terms, provisions, or limits of
liability of said policy, same being at all times herein plead as if the entire policy were copied
herein i extenso.

25,

The allegations in paragraph 25 of plaintiff's Petition are denied, except to admit that

Safety was named as a defendant.
26,
The allegations in paragraph 26 of plaintiffs Petition are denied for lack of sufficient

information to justify a belief as to the truth therein.

 

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 6 of 9

27,
The allegations in paragraph 27 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
28.
The allegations in paragraph 28 of plaintiff’s Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
29,
The allegations in paragraph 29 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
30,
The allegations in paragraph 30 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
31,
The allegations in paragraph 31 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
32.
The allegations in paragraph 32 of plaintiffs Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
33.
The allegations in paragraph 33 of plaintiff's Petition are denied for lack of sufficient

information to justify a belief as to the truth therein.

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 7 of 9

34,
The allegations in paragraph 34 of plaintiff's Petition are denied for lack of sufficient
information to justify a belief as to the truth therein.
35.
The allegations in paragraph 35 of plaintiff's Petition are denied.
36,

The allegations in paragraph 36 of plaintiff's Petition are denied.

AND NOW, FURTHER ANSWERING plaintiff’s Petition, Keqi, Dowie, and Safety
herein aver as follows:

37.

Keqi, Dowie, and Safety plead the fault of other persons, entities, parties, or nonparties,
with whom these defendants have no legal or actual relationship; therefore, the principles of
comparative negligence apply.

38.

Defendants aver that the subject accident was of insufficient magnitude to impart
personal injuries to plaintiff.

39,

Any injuries about which the plaintiff complains are due to either preexisting conditions,
or subsequent, separate, superseding, or intervening accidents or injuries for which these
defendants are not liabie.

40.

The plaintiff has failed to mitigate his damages.

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 8 of 9

4],

Defendants aver entitlement to a $15,000 credit as to plaintiff's bodily injury claims in
the event plaintiff did not maintain automobile liability insurance as mandated by La. R.S.
32:866 as of the date of the subject motor vehicie accident.

42,

Defendants aver entitlement to a credit and/or offset for all attorney-negotiated medical
expense discounts or write-offs in accordance with Hoffinan v. 21° Century North America
Insurance Company, 2014-2279 (La, 10/2/15), 209 So.3d 702.

43,

Defendants aver entitlement to credit and/or offset for all write-offs made by any private

health care insurer or payor, Medicare, or Medicaid,
44,

Defendants aver entitlement to a credit and/or offset as to all medical expenses and/or
other sums paid and/or to be paid by Medicare and/or Medicaid and/or any future medical
expenses and/or Medicare set aside applicable to plaintiffs future medical expense claims.

45.

Defendants plead sudden emergency,

46,

These defendants further pray for trial by jury.

WHEREFORE, the premises considered, Ren Keqi, William Dowie, and Safety
Insurance Company pray that this, their Answer to plaintiff’s Petition for Damages be deemed
good and sufficient, and after all due proceedings and trial are had, that there be judgment

rendered herein, in their favor, dismissing the plaintiffs claims, demands, and lawsuit, with

 
Case 2:20-cv-00160-WBV-MBN Document 16 Filed 02/18/20 Page 9 of 9

prejudice, and at plaintiffs cost.

In the alternative, and only in the event any judgment is awarded in favor of plaintiff, Ren
Keqi, William Dowie, and Safety Insurance Company pray that said judgment be reduced in
accordance with the affirmative defenses asserted herein,

Further pray for trial by jury.

Attorneys for Ren Keqi, William Dowie, and Safety
Insurance Company

BREAZEALE, SACHSE & WILSON, LLP
300 Washington Street, Suite 210

Monroe, Louisiana 71201

Telephone (318) 398-4330

BY: /s/ Harry M. Moffett, 1V
HARRY M. MOFFETT, IV
Bar Roll No. 23870
LAURA 8S. ACHORD
Bar Roll No. 29060

CERTIFICATE OF SERVICE

I hereby certify that on the 18"" day of February, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system which will send a notice of electronic
filing to all counsel of record.

/s/ Harry M. Moffett, FV
HARRY M. MOFFETT, IV

 

 

 
